ORDER

PER CURIAM.
Malik Nettles was convicted of murder in the first degree, § 565.020, RSMo 2000, murder in the second degree, § 565.021, RSMo 2000, assault in the first degree, § 565.050, RSMo 2000, and three counts of armed criminal action, § 571.015, RSMo 2000. He was sentenced to one term of life without eligibility for probation or parole and five counts of life in the custody of the Department of Corrections, respectively, said sentences to run consecutively. This court affirmed his conviction. State v. Nettles, 10 S.W.3d 521 (MoApp. E.D. 1999).
Nettles filed a Rule 29.15 motion, seeking to vacate his conviction on the ground that his trial counsel was ineffective for failing to call a witness at trial and for including inadmissible material in an offer of proof, rendering the entire offer inadmissible. An evidentiary hearing was held. The motion court denied appellant’s claims. This appeal followed.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. Because an extended opinion would serve no jurisprudential purpose the judgment is affirmed in accordance with Rule 84.16(b).